                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS




----------------------------------------------------------------X
SIX DIMENSIONS, INC.,
                                                                     Civil Action No.:4:17-CV-02680
                                   Plaintiff,

- against -

PERFICIENT, INC. and LYNN M. BRADING,

                                    Defendants.
-----------------------------------------------------------------X




                 MOTION FOR PARTIAL RECONSIDERATION OF
                        ORDER DATED APRIL 8, 2019



        The Bostany Law Firm PLLC (“Law Firm”) respectfully moves for

reconsideration of two aspects of this Court’s Order dated April 8, 2019 (“the

Order”). This motion seeks clarification/reconsideration of the apparent holding in

the Order that this Court’s jurisdiction over the Law Firm’s reasonable fees is

limited to the amount of any recovery by Six Dimensions (hereinafter “6D”).




                                                                                                      1
                  Reconsideration as to the Motion for a Continuance

      The Law Firm seeks Reconsideration of this Court’s apparent holding in the

Order that this Court’s jurisdiction to determine fees is limited to any recovery or

settlement recouped by 6D. It is respectfully submitted that this holding – urged

by 6D for the first time in its Reply brief without any legal citation -- is both

contrary to law and the efficient resolution of the matter.

      In its March 15 Reply, [Dkt. 179], 6D argued for the first time its view that

this Court’s jurisdiction to determine reasonable attorneys’ fees was restricted to

whatever amounts may be recovered in this matter, without citing any authority for

the position. In contrast, the Law Firm’s filings sought this Court’s determination

of the reasonableness of the fees billed, without being limited to what 6D may

recover. See e.g. Dkt. 150. 6D was well aware of this issue before it filed its

initial opposition papers. Indeed, the Law Firm stated to 6D in a letter dated

March 8, 2019 [Dkt. 178-1]: “The Court did not restrict this firm’s legal bill to a

recovery and your refusal to accept Defendants’ settlement offer does not inure to

the detriment of this law firm as you assume as fact in your proposed motion.” Id.

Yet despite being aware of this disagreement, 6D did not raise the argument in its

March 14 Motion for a Continuance.




                                                                                       2
      Although the stipulated-to Lien prevents 6D from dissipating any recovery

in this case until it satisfies payment of the reasonable legal fees that this Court

determines, 6D is incorrect that this Court only has jurisdiction to determine the

reasonableness of fees with respect to any potential recovery in this case.

      It is respectfully submitted that once the Court exercises supplemental

jurisdiction to determine the reasonableness of fees, it can and should determine

the issue of fees owed, not limited to the recovery in the case, and regardless of

whether there is any recovery in the case before it. Universal Acupuncture Pain

Services, P.C. v. Quadrino & Schwartz, P.C., 370 F.3d 259, 264 (2d Cir.

2004)(citing cases) (“a discharged attorney's recovery in quantum meruit for a fee

is not limited by the former client's ultimate recovery, which might be determined

after—sometimes long after—the time of discharge; We conclude, however, that

the district court did abuse its discretion by deciding that the clients' lack of a

monetary recovery in the underlying litigation precluded Q & S from being

awarded compensation for its services in quantum meruit. A fee based on quantum

meruit is for the reasonable value of the services rendered before discharge, which,

as noted, is typically determined immediately after discharge.”); See also, Joseph

Brenner Associates, Inc. v. Starmaker Entertainment, Inc., 82 F.3d 55, 58 (2d Cir.

1996) (rejecting argument that trial court did not have the authority to enter a


                                                                                       3
money judgment where “the fee dispute was related to the main action. Because

the district court was familiar with the amount and quality of the work

performed”.).

           While there is a lien on $705,000 on any recovery or settlement, the court's

determination of the amount of reasonable legal fees is independent of the lien. 1

Any other result would lead to judicial inefficiency and multiplication of litigation

for the entirety of the reasonable attorney’s fees to be determined. For example, if

the recovery in this case were $400,000, and this Court only determined the

reasonableness of the fees up to that amount, then the Law Firm would need to file

another plenary action to decide the reasonableness of the fees above that amount.

           Moreover, there is serious concern that 6D is failing to prosecute this matter

to the detriment of both its shareholders and Law Firm. Incredibly, 6D failed to

even respond to a March 14, 2019 Motion by Defendants to Reconsider significant

aspects of this Honorable Court’s carefully prepared Order entered on December

28, 2018. This failure appears to be either due to neglect/inadvertence; otherwise,

the only logical explanation for a default is some intentional indifference to the

outcome of this matter.




1
    While paragraph 3 of Dkt. 159 discusses specific limitations on release of funds, paragraph 4 sets forth the Lien.

                                                                                                                         4
                          6D’s Default on the March 14, 2019
                        Motion for Reconsideration was Harmful


      Defendants’ March 14, 2019 Motion for Reconsideration, (their second

motion for reconsideration of the December 28 Order) argued that a decision of

another California District Court should be followed under the intervening

authority doctrine. 6D appears to have simply forgotten to submit opposition by

the April 4, 2019 due date. This neglect by 6D was the kind of mishandling of the

case that Law Firm cited at the February 5 Hearing as a reason why its legal fees

should be computed expeditiously. Though Law Firm agreed to

turnover/subsitution to accommodate 6D’s plea’s for urgent turnover, Law Firm

never envisioned a prolonged period of non-payment. In the event that 6D’s

counsel didn’t forget to file its papers, then alternatively, 6D is seeking to deprive

Law Firm of its fee. 6D is simultaneously barraging this Court with filings seeking

to delay determination of the fee, while it deconstructs the Law Firm’s significant

achievements and the strategic position the case was left in at the time of turnover.

This possibility, that 6D is seeking to spite the Law Firm for emotional reasons

though it is also detrimental to its own shareholders is a frightening proposition.




                                                                                         5
      In its original Order entered on December 28, 2018, [Dkt. 133], this

Honorable Court considered the parties respective arguments concerning the

disparate interpretations of California law. As the Court is aware, there are a state

court intermediate appellate decisions and several federal district court cases that

have not uniformly interpreted California law on the issue before the Court, i.e. did

a non-solicitation clause become invalid if it was present in the same agreement as

a non-compete. This Court carefully determined that the reasoning of certain sister

district courts was persuasive and held in pertinent part:

         In California employers may not prohibit former employees from
         hiring the employer's current employees. Arthur J. Gallagher & Co.
         v. Lang, No. C 14-0909 CW, 2014 WL 2195062, at *4 (N.D. Cal.
         May 23, 2014) (Wilken, J.). However, California employers may
         lawfully prohibit former employees from soliciting the employer's
         current employees. Id.; see also Hendrickson v. Octagon Inc., 225 F.
         Supp. 3d 1013, 1031 (N.D. Cal. 2016) (Breyer, J.). Thus, where an
         employment contract contains both no-hire and no-solicitation
         provisions, the Court voids the no-hire provision and leaves the no-
         solicitation provision in effect. Thomas Weisel Partners LLC v. BNP
         Paribas, No. C 07-6198 MHP, 2010 WL 546497, at *7 (N.D. Cal.
         Feb. 10, 2010) (Patel, J.).

Six Dimensions, v. Perficient, Inc., 356 F.Supp.3d 640, 646 (S.D.Tex. 2018)(Hittner, J)


      In short, United States District Judge David Hittner agreed with United

States District Judges Breyer and Patel. Id. At the time of this Court’s December

28, 2018 Order, as well as its January 15, 2019 Order denying Reconsideration,

this Court was well aware that one California intermediary appellate courts AMN

Healthcare, Inc. v. Aya Healthcare Services, Inc., 239 Cal.Rptr.3d 577, 590, 28
                                                                                          6
Cal.App.5th 923, 939 (Cal.App. 4 Dist., Div. 1, 2018) did not completely agree

with another California intermediary appellate court Loral Corp. v. Moyes, 219

Cal.Rptr. 836, 844, 174 Cal.App.3d 268, 280 (Cal.App. 6 Dist.1985). Defendants

had cited AMN Healthcare, Inc. v. Aya Healthcare Services, Inc. supra, in their

December 3, 2018 Reply Brief. [Dkt. 118].

      This Court was unpersuaded by AMN and for good reason. The facts in

AMN lent themselves to a determination there that the non-solicitation/non-

recruitment provision was a restraint on trade because the Defendant there was a

recruiter. AMN Healthcare, Inc. v. Aya Healthcare Services, Inc. supra. The AMN

Court held “[u]nlike the former employee in Moyes, who was an executive officer

of the plaintiff employer, in the instant case individual defendants were in the

business of recruiting and placing on a temporary basis medical professionals,

primarily nurses, in medical facilities throughout the country. If enforced, section

3.2 thus restrained individual defendants from engaging in their chosen profession,

even in a “narrow” manner or a “limited” way.” Id. In essence, in AMN, since the

cmployees were recruiters, stopping them from soliciting materially hindered their

very profession, so the nonsolicitation provison on those facts acted as a form of

non-competition. Id. That situation does not exist here.




                                                                                       7
      The issue in Loral Corp. v. Moyes, 219 Cal.Rptr. 836, 844, 174 Cal.App.3d

268, 280 (Cal.App. 6 Dist.,1985) was on the other hand very much like the facts of

the case before this Honorable Court. Moyes “involved the validity of an

agreement that restrained a former executive officer of the plaintiffs from ‘raiding’

the plaintiffs' employees. The plaintiffs sued the defendant in Moyes for breach of

contract after the defendant became the president of a competitor of the plaintiffs

and offered employment to two ‘key’ executive officers of the plaintiffs. On appeal

from a judgment of nonsuit granted after the plaintiffs' opening statement, the

Moyes court reversed and allowed the case to proceed. In so doing, the court noted

that ‘contracts precluding a former employee from obtaining new employment

with a competitor are invalid under section 16600’ but nonetheless relied on a

reasonableness standard when it found ‘limited restrictions which tend more to

promote than restrain trade and business do not violate the statute’.” AMN

Healthcare, Inc. v. Aya Healthcare Services, Inc., supra, quoting Loral Corp. v.

Moyes, supra.

      The Moyes Court concluded “This non-interference agreement has no

overall negative impact on trade or business.” Loral Corp. v. Moyes, 219 Cal.Rptr.

836, 844, 174 Cal.App.3d 268, 280 (Cal.App. 6 Dist. 1985).




                                                                                      8
      Accordingly at the time of the December 28, 2018 Order, one of the

Divisions of California’s 4th District Court of Appeal that decided AMN

distinguished the reasoning of California’s 6th District Court of Appeal that decided

Moyes.2

      Judge Freeman’s uncertainty on the issue was made clear in her honor’s

original order, preserving jurisdiction. “Indeed, the Court previously recognized

that a published Court of Appeal decision addressing this precise issue post-

Edwards would be important to this Court in its final decision.” Barker v. Insight

Global, LLC, 2019 WL 176260, at *3 (N.D.Cal., 2019). Even if Judge Freeman

had not left the question open, Barker v. Insight Global, LLC, supra, is not

intervening controlling law upon this Honorable Court which has parallel authority

to the Barker Court.3

      “To justify reconsideration under Rule 54(b) the Defendant must show that

there has been an intervening change in controlling law. A motion for

reconsideration should not be used to re-litigate matters that have already been


2
  There are 18 Divisions of 6 District Courts of Appeal in the State of California.
See flow chart of California’s court system respectfully annexed as Exhibit N.
3
  Had AMN been decided after this Court’s December 28 decision and not raised in
Defendants’ December 3rd filing, it still would be insufficient grounds to warrant
reconsideration and intervening controlling law. See e.g. United Teacher
Associates Ins. Co. v. Union Labor Life Ins. Co., 414 F.3d 558, 565 (5th Cir. 2005)
(“While decisions of intermediate state appellate courts provide guidance, they are
not controlling”).

                                                                                     9
advanced by the party or to raise arguments that should have been made

previously”. Motion Games, LLC v. Nintendo Co., Ltd., 2014 WL 11619164, at *4

(E.D.Tex., 2014); See also, In re Cobalt International Energy, Inc. Securities

Litigation, 2017 WL 3620590, at *3 (S.D.Tex. 2017)(decisions from sister circuits

are not binding on courts in the Fifth Circuit). McNeese Photography, L.L.C. v.

Access Midstream Partners, L.P., 2016 WL 1312630, at *3 (W.D.Okla.,

2016)(“With respect to what constitutes an “intervening change in controlling

law,” sister courts (including those in this circuit) have held the “controlling law”

at issue must be precedential”); United States ex rel. Carter v. Halliburton Co.,

2016 WL 634656, at *2 (E.D. Va. 2016) (decision from First Circuit Court of

Appeals was not intervening change in controlling law since it was

nonbinding); McNamara v. Royal Bank of Scotland Grp, PLC, No. 11-cv-2137,

2013 WL 1942187, at *3 (S.D. Cal. 2013) (“ ‘controlling law’ under Rule 59(e)

refers specifically to binding precedent only.”); Local 703 v. Regions Fin. Corp.,

2011 WL 4431154, at *1 (N.D. Ala. 2011) (a decision from another Circuit “is not

an intervening change in controlling law.”); Patterson v. Sapperstein, 2006 WL

3375199, at *1 (D. Utah 2006) (“[w]hile Plaintiff cites numerous non-binding

cases from other jurisdictions, he neither argues nor cites an intervening change in

the controlling law, and the Court finds none.”).




                                                                                     10
      California Intermediary Appellate Courts Do not Treat Loral as Abrogated

      Even within the 4th District Court of Appeal that decided AMN, Division 3

appears to continue to believe that Moyes is sound jurisprudence. Three weeks ago,

it cited Moyes as support for its holding that it was reasonable for a litigant to

conclude that nonsolicitation clauses were enforceable.

         UNEV reasonably could have believed the nonsolicitation
         agreement, which did not purport to prevent Junk from hiring
         UNEV employees, was enforceable. (See Loral Corp. v. Moyes
         (1985) 174 Cal.App.3d 268, 279 (Loral ) [declining to invalidate
         antiraiding provision in employment contract under section
         16600]; Ming et al., Cal. Prac. Guide: Employment Litigation
         (The Rutter Group 2018) ¶ 14:415, p. 14-60 [“contract may
         prohibit employees, upon termination of their employment, from
         soliciting other employees to join a new business,” citing Loral ];
         cf. AMN Healthcare, Inc. v. Aya Healthcare Services, Inc. (2018)
         28 Cal.App.5th 923, 939 [expressing “doubt [about] the
         continuing viability of” Loral after Edwards v. Arthur Andersen
         LLP (2008) 44 Cal.4th 937].”

Junk v. Ultimate Nev, LLC, 2019 WL 1290525, at *4 (Cal.App. 4 Dist. Div.
3, March 21, 2019). A copy of this decision is respectfully annexed as
Exhibit O.4




4
 The Junk Court is a sister intermediary appellate court to AMN and certainly did
not conclude that Loral was no longer good law as Judge Freeman determined.
                                                                                     11
                                 Conclusion


      It respectfully requested that the Court clarify that its jurisdiction with

respect to the fee dispute is not limited to the amount of 6D’s recovery. With

respect to the substantive legal issue concerning Breach of Contract, while 6D

defaulted, this Court may sua sponte revisit the issue. It is well-settled that a

decision by a sister federal court, is not controlling on other courts, and thus do not

constitute intervening controlling law that can warrant reconsideration. The state

of California law at the time of the March 14 motion was the same as it was when

this Court decided the issue originally - - the majority of California decisions, with

the exception of AMN that was dealing with the ability of a recruiting business to

recruit, have applied the plain text of California Business & Professions Code §

16600 as only prohibiting non-compete agreements. That is, the majority of

California decisions have correctly held as did this Court on December 28, 2918,

that nonsolicitation provisions are not void ab initio in California.



Dated: April 9, 2019

                                 Respectfully Submitted,

                                 __s/John P. Bostany____________
                                 John P. Bostany
                                 Southern District of Texas Bar No. 3074761
                                 THE BOSTANY LAW FIRM, PLLC
                                                                                     12
3 World Financial Center- 24th Fl
New York, New York 10281
Tel: (212) 530-4400




                                    13
